UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER CORNELIUS DANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:11-cr-00057-BR-1; 5:14-cv-00337-BR)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Christopher Cornelius Daniels, Appellant Pro Se.   Nathan A.
Huff, Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY,
Jennifer P. May-Parker, Evan Rikhye, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher       Cornelius           Daniels     seeks       to     appeal      the

district court’s order dismissing as successive and unauthorized

his 28 U.S.C. § 2255 (2012) motion and denying his alternate

requests for relief under 28 U.S.C. § 2241 (2012) and through a

writ of audita querela.                  Having reviewed the record, we affirm

the district court’s denial of § 2241 and audita querela relief.

See Daniels v. United States, Nos. 5:11-cr-00057-BR-1; 5:14-cv-

00337-BR (E.D.N.C. June 18, 2014).

               That    part     of       the    district        court’s       order       denying

Daniels’s motion as an unauthorized successive § 2255 motion is

not    appealable       unless       a    circuit          justice    or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability           will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,       a   prisoner          satisfies       this    standard      by

demonstrating         that     reasonable            jurists     would       find       that    the

district       court’s      assessment         of     the    constitutional            claims    is

debatable      or     wrong.      Slack        v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and      that       the    motion    states       a    debatable

                                                 2
claim of the denial of a constitutional right.         Slack, 529 U.S.

at   484-85.   We   have   independently   reviewed    the   record   and

conclude that Daniels has not made the requisite showing.

           Accordingly, we deny a certificate of appealability,

affirm in part, and dismiss in part.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                  3